EXHIBIT 10-A

 

September 14, 1989

as amended June 11, 1998;

June 14, 2001;

and June 10, 2004

 

COLGATE-PALMOLIVE COMPANY

EXECUTIVE SEVERANCE PLAN, AS AMENDED AND RESTATED

 

1. PURPOSE.

 

The purpose of the Colgate-Palmolive Company Executive Severance Plan (the
“Plan”) is to provide executives who are in a position to contribute materially
to the success of Colgate-Palmolive Company (the “Parent Company”) or any
company at least 80% of whose voting shares are owned directly or indirectly by
it (collectively, the “Company”) with reasonable compensation in the event of
their termination of employment with the Company under the circumstances
described herein.

 

2. EFFECTIVE DATE.

 

The Plan, as amended and restated, is effective as of June 10, 2004.

 

3. ADMINISTRATION.

 

The Plan shall be administered by a Committee. Committee shall mean (i) prior to
a Change of Control, the Personnel and Organization Committee of the Board of
Directors of the Parent Company (the “Board”) as then constituted and (ii)
following a Change of Control, the Committee described in (i) above, as
constituted immediately before the Change of Control, with such changes in the
membership thereof as may be approved from time to time following the Change of
Control by a majority of the members of such Committee as constituted prior to
the Change of Control. Notwithstanding any other provision of this Plan, neither
the Board nor the Company shall have any right to appoint members to or to
remove members from the Committee following, or otherwise in connection with, a
Change of Control. Any interpretation of the Plan or construction of any of its
provisions by the Committee shall be final.

 

4. PARTICIPATION.

 

The Committee shall from time to time select the employees who are to
participate in the Plan (the “Participants”) from among those employees who are
determined by the Committee to be in a position to contribute materially to the
success of the Company. The Company shall advise each Participant of his
participation in the Plan by a letter setting forth (i) the benefits to which
the Participant would become entitled, (ii) the period, expressed in months,
during or for which the Participant would become



--------------------------------------------------------------------------------

entitled to such benefits which period shall not be less than 12 months nor more
than 36 months (the “Earned Benefit Period”) and (iii) such other terms,
provisions and conditions not inconsistent with the Plan as shall be determined
by the Committee.

 

A Participant shall cease to be a Participant in the Plan upon termination of
employment with the Company or, if earlier, upon termination of the Plan.
Notwithstanding the foregoing, a Participant who terminates employment prior to
termination of the Plan shall remain a Participant until receipt of all of the
payments, if any, to which he is entitled under the terms hereof.

 

5. PAYMENTS UPON QUALIFIED TERMINATION OF EMPLOYMENT.

 

In the event of a Participant’s Qualified Termination of Employment, the
Participant shall be entitled, as compensation for services rendered (subject to
the last paragraph of this Section 5, Section 9 and to withholding of any
applicable payroll or other taxes) to:

 

  (a) receive an undiscounted cash lump sum within 30 days of the Participant’s
Qualified Termination of Employment in an amount equal to the product of (i) the
sum of (A) the Participant’s annualized Monthly Base Salary at the rate in
effect immediately prior to a Qualified Termination of Employment pursuant to
Section 8(a)(i) or immediately prior to an Adverse Change in Conditions of
Employment, as the case may be, or, if higher, at the highest rate in effect
during the 90-day period preceding the Change of Control plus any salary-related
allocations that may be made to the Participant’s account under the Company’s
Savings and Investment Plan for the year in which the Qualified Termination of
Employment occurs (for purposes of this Plan, Monthly Base Salary shall mean
regular monthly salary as indicated by the Company’s payroll records) and (B)
the higher of (X) the highest annual aggregate bonus award paid or payable to
the Participant (including awards or allocations pursuant to the Company’s
Executive Incentive Compensation Plan, the Bonus Savings Account (“BSA”) program
within the Company’s Savings and Investment Plan (excluding any applicable
gross-up) or other bonus, incentive or compensation plan of the Company or
otherwise) for any year during the five-year period ending immediately prior to
the year in which the Qualified Termination of Employment occurs (provided,
however, that if such five-year period includes the year in which the Change of
Control occurs, then the aggregate annual bonus paid or payable for such year
shall be deemed to be the higher of the said bonus actually paid or payable and
the bonus that would have been paid for such year, determined as if all
earnings, profit and other goals (whether established for the Participant or the
Company), if any, had been met for such year and as if the Participant’s
employment had continued through the end of such year on the same basis as
immediately prior to the Change of Control) and (Y) the aggregate annual bonus
that would have been paid to the Participant (including awards or allocations
pursuant to the Company’s Executive Incentive Compensation Plan, the BSA program
within the Company’s Savings and

 

2



--------------------------------------------------------------------------------

Investment Plan (excluding any applicable gross-up) or other bonus, incentive or
compensation plan of the Company or otherwise) for the year in which the
Qualified Termination of Employment occurs, determined as if all earnings,
profits or other goals (whether established for the Participant or the Company),
if any, had been met for such year and as if the Participant had continued to be
employed by the Company through the end of such year on the same basis as
immediately prior to a Qualified Termination of Employment pursuant to Section
8(a)(i) or immediately prior to an Adverse Change in Conditions of Employment,
as the case may be, and (ii) a fraction, the numerator of which is the number of
months in his Earned Benefit Period and the denominator of which is twelve,
provided, however, that such resulting amount shall be reduced if and to the
extent required by the terms of Section 9 hereof; provided, further, that in
determining Monthly Base Salary and aggregate annual bonus hereunder, amounts
otherwise payable or awarded with respect to the relevant period that a
Participant has elected to defer pursuant to any applicable deferred
compensation plan or arrangement shall be taken into account, and amounts paid
out during such period pursuant to a prior deferral election shall not be taken
into account;

 

  (b) remain for his Earned Benefit Period an active Participant in all welfare
benefit plans, including but not limited to plans providing life insurance,
disability, accident, sickness, and/or medical benefits, in which, and on the
same basis as, he was participating at the time of the Change of Control (or, if
more favorable to the Participant, as in effect at any time thereafter with
respect to other key executives), but subject to any coordination of benefits
provisions contained in such plans, or alternatively, be provided with
substantially similar benefits for such period; provided, in any case, that the
Participant shall be required to make contributions to the cost of such plans or
benefits and pay co-payments to the same extent and on the same basis as
required before the Participant’s Qualified Termination of Employment or, if
more favorable to the Participant, as active employees who continue to
participate in such welfare benefit plans during the Earned Benefit Period; (The
extension of medical and/or dental coverage pursuant to the foregoing shall be
in compliance with the Consolidated Omnibus Budget Reconciliation Act of 1985
(COBRA) and will be coordinated with the Participant’s rights thereunder, with
the period of optional COBRA coverage being up to 18 months, offset by the
period of extended coverage outlined above.)

 

  (c) receive a single cash lump sum within 30 days of the Participant’s
Qualified Termination of Employment equal to the excess of (i) over (ii) as
described below:

 

  (i) The present value of benefits under the Employees’ Retirement Income Plan,
the Expatriate Pension Plan, and the Supplemental Salaried Employees’ Retirement
Plan or any successor plans thereto, or of “benefits from other sources to which
the Company contributes,” as defined below,

 

3



--------------------------------------------------------------------------------

to which the Participant would have been entitled commencing on the earliest
date on which such benefits could have commenced if he had remained in the
employ of the Company during the Earned Benefit Period or until age 65,
whichever occurs first, based on his Recognized Earnings (as defined in the
Employees’ Retirement Income Plan) as determined most recently prior to the
Qualified Termination of Employment and assuming for this purpose that all
accrued benefits are fully vested and that benefit accrual formulas are no less
advantageous to the Participant than those in effect during the 90-day period
preceding the Change of Control;

 

  (ii) The present value, as of the Qualified Termination of Employment, of
benefits to which the Participant would actually be entitled under the
Employees’ Retirement Income Plan, the Expatriate Pension Plan, the Supplemental
Salaried Employees’ Retirement Plan, or the benefits from other sources
referenced in (i) above, commencing on the earliest date on which such benefits
could actually commence.

 

For purposes of (i) and (ii) above, “benefits from other sources to which the
Company contributes” shall include retirement benefits payable under plans
maintained directly and indirectly by the Company outside the U.S. and non-U.S.
governmental benefits (whether considered retirement benefits, severance
benefits, termination allowances or indemnities) to the extent paid by or
contributed to by the Company. The present-value amounts in (i) and (ii) above
will be calculated based on the same methods and assumptions used when
calculating lump sum amounts under the Employees’ Retirement Income Plan, the
Expatriate Pension Plan and the Supplemental Salaried Employees’ Retirement
Income Plan and inclusive of all subsidized forms of annuities under both the
Employees’ Retirement Income Plan and the Supplemental Salaried Employees’
Retirement Plan.

 

Notwithstanding the foregoing, the payments and benefits otherwise required to
be provided to the Participant upon a Qualified Termination of Employment
pursuant to this Section 5 shall be reduced (but not below zero) as appropriate
by all payments and benefits to which the Participant is entitled as a result of
the Qualified Termination of Employment in the nature of severance or separation
pay or benefits, pay and/or benefits in lieu of notice, pay and/or benefits for
service during any notice period, or any similar type of payment or benefit,
under any plan, program or policy of the Company (a “Plan”), under any contract
or agreement between the Participant or a union, works council or other
collective bargaining entity or employee representative and the Company (a
“Contract”), or under applicable law or regulation (“Law”), unless such Plan,
Contract or Law specifically provides otherwise.

 

6. PAYMENTS UPON CHANGE OF CONTROL.

 

In the event of a Change of Control of the Company (and whether or not the
Participant’s employment terminates), each Participant shall be entitled, as
compensation for services rendered before the Change of Control, regardless of

 

4



--------------------------------------------------------------------------------

whether the Participant remains employed after the Change of Control (subject to
any applicable payroll or other taxes required to be withheld) to:

 

  (a) receive within 30 days following the Change of Control, a cash lump sum
representing an annual bonus for the year in which the Change of Control occurs
a bonus, in an amount equal to the product of (i) the aggregate annual bonus
determined pursuant to Section 5(a)(i)(B)(Y), provided, however, that if no such
goals have been established for such year, the amount determined pursuant to
Section 5(a)(i)(B)(X), and (ii) a fraction, the numerator of which is the number
of months (or part thereof) in the period beginning January 1 of the year in
which the Change of Control occurs and ending on the date of the Change of
Control and the denominator of which is twelve; and provided, further, that to
the extent the Participant becomes entitled to another annual bonus based upon
performance and/or service for the same period (or a longer period including
such period), the amount thereof may be offset by the amount paid pursuant to
this Section 6(a);

 

  (b) receive within 30 days following the Change of Control, all compensation
amounts that the Participant previously has elected to defer, unless the
Committee has established procedures to permit the Participant to elect, and the
Participant has timely elected in accordance with those procedures, to have the
normal payment schedule under the applicable deferred compensation plan or
arrangement continue to apply following a Change of Control.

 

7. EXERCISABILITY OF STOCK OPTIONS UPON CHANGE OF CONTROL.

 

In the event of a Change of Control, each stock option then held by a
Participant that was granted under any of the Company’s stock option plans
(whether or not otherwise exercisable as of such Change of Control and whether
or not the Participant’s employment terminates) that either was not granted in
conjunction with a stock appreciation unit or was granted in conjunction with a
stock appreciation unit whose value has been limited, shall become exercisable
as of such Change of Control.

 

8. QUALIFIED TERMINATION OF EMPLOYMENT.

 

  (a) Qualified Termination of Employment with respect to any Participant shall
mean termination of employment of the Participant with the Company, other than
as a consequence of the death or Disability of the Participant, within two years
after a Change of Control of the Company,

 

  (i) by the Company for any reason other than for Cause, or

 

  (ii) by the Participant by reason of an Adverse Change in Conditions of
Employment.

 

5



--------------------------------------------------------------------------------

  (b) For the purpose of this Section, Cause shall mean serious, willful
misconduct in respect of the Participant’s obligations to the Company (including
but not limited to final conviction for a felony or perpetration of a common-law
fraud) that has resulted, or is likely to result, in material economic damage to
the Company.

 

  (c) An Adverse Change in Conditions of Employment shall mean the occurrence of
any of the following events:

 

  (i) the assignment to the Participant of any duties inconsistent in any
respect with the Participant’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities from those in
effect immediately before the Change of Control, or any other diminution in such
position, authority, duties or responsibilities (whether or not occurring solely
as a result of the Company’s ceasing to be a publicly-traded entity), excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and that is remedied by the Company promptly after receipt of notice
thereof given by the Participant;

 

  (ii) a reduction by the Company of the Participant’s Monthly Base Salary as in
effect immediately preceding the Change of Control or as the same may thereafter
be increased from time to time;

 

  (iii) failure by the Company to provide the Participant with incentive
compensation opportunities that are, in the aggregate, at least as favorable (in
terms of the value of the opportunities and the difficulty of achieving any
associated goals) as those provided to the Participant immediately before the
Change of Control, or to provide the Participant with employee benefits that
are, in the aggregate, at least as favorable as those provided to the
Participant immediately before the Change of Control;

 

  (iv) the Company’s requiring the Participant (a) to be based at an office
located more than fifty (50) miles and at least twenty (20) additional miles
from the place at which the Participant’s principal residence was located
immediately prior to the Change of Control, (b) to be based at a location other
than the principal executive offices of the Company, if the Participant was
based at the principal executive offices immediately preceding the Change of
Control, or (c) to travel on Company business to a substantially greater extent
than required immediately before the Change of Control.

 

A Participant’s failure to object to a change described in (i), (ii), (iii) or
(iv) shall not constitute a waiver of such change as an Adverse Change in
Conditions of Employment. Any good faith determination by a Participant of an
Adverse Change in Conditions of Employment shall be determinative.

 

6



--------------------------------------------------------------------------------

  (d) For the purposes of the Plan, a Change of Control of the Company shall
mean the happening of any of the following events:

 

  (i) An acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934) (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Securities Exchange Act of 1934) of 20% or more of either (A) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); excluding, however, the
following: (1) any acquisition directly from the Company, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted itself was acquired directly from the Company, (2)
any repurchase by the Company, (3) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any entity
controlled by the Company, or (4) any acquisition pursuant to a transaction that
complies with clauses (A), (B) and (C) of subsection (iii) of this Section 8(d);
or

 

  (ii) A change in the composition of the Board such that the individuals who,
as of the Effective Date of the Plan, constitute the Board (such Board shall be
hereinafter referred to as the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that, for
purposes of this Section 8(d) any individual who becomes a member of the Board
subsequent to the Effective Date of the Plan, whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of a least a
majority of those individuals who are members of the Board and who were also
members of the Incumbent Board (or deemed to be such pursuant to this proviso)
shall be considered as though such individual were a member of the Incumbent
Board; provided, further, that any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Securities Exchange Act of 1934) or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board shall not
be so considered as a member of the Incumbent Board; or

 

  (iii) The consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company
(“Corporate Transaction”); excluding, however, such a Corporate Transaction
pursuant to which (A) all or substantially all of the individuals and entities
who are the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Corporate Transaction will

 

7



--------------------------------------------------------------------------------

beneficially own, directly or indirectly, more than 60% of, respectively, the
outstanding shares of common stock, and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Corporate
Transaction (including, without limitation, a corporation that as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Corporate
Transaction, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (B) no Person (other than the Company,
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Corporate Transaction) will beneficially own, directly or
indirectly, 20% or more of, respectively, the outstanding shares of common stock
of the corporation resulting from such Corporate Transaction or the combined
voting power of the outstanding voting securities of such corporation entitled
to vote generally in the election of directors except to the extent that such
ownership derives from ownership of a 20% or more interest in the Outstanding
Company Common Stock and/or Outstanding Company Voting Security that existed
prior to the Corporate Transaction, and (C) individuals who were members of the
Incumbent Board will constitute at least a majority of the members of the board
of directors of the corporation resulting from such Corporate Transaction; or

 

  (iv) the approval by shareholders of a complete liquidation or dissolution of
the Company.

 

  (e) Termination by the Company of a Participant’s employment based on
Disability shall mean termination because of absence from duties with the
Company on a full-time basis for six consecutive months, as a result of the
Participant’s incapacity due to physical or mental illness which is determined
to be total and permanent by a physician selected by the Company or its insurers
and acceptable to the Participant or the Participant’s legal representative
(such agreement as to acceptability not to be withheld unreasonably).

 

9. EXCISE TAX PROVISION.

 

  (a) Anything in this Plan to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any Payment would be
subject to the Excise Tax, then the Participant shall be entitled to receive an
additional payment (a “Gross-Up Payment”) in an amount such that after payment
by the Participant of all taxes (including any interest or penalties imposed
with respect to such taxes), including, without limitation, any income taxes
(and any interest and penalties imposed with respect thereto) and Excise Tax
imposed upon the Gross-Up Payment, the Participant retains an amount of the
Gross-Up Payment

 

8



--------------------------------------------------------------------------------

equal to the Excise Tax imposed upon the Payments (regardless of whether the
Participant’s employment has terminated). Notwithstanding the foregoing
provisions of this Section 9(a), if it shall be determined that the Participant
is entitled to a Gross-Up Payment, but that the Parachute Value of Payments does
not exceed 110% of the Safe Harbor Amount, then no Gross-Up Payment shall be
made to the Participant and the Plan Payments, in the aggregate, shall be
reduced (but not below zero) such that the Parachute Value of all Payments
equals the Safe Harbor Amount, determined in such a manner as to maximize the
Value of all Payments actually made to the Participant.

 

  (b) Subject to the provisions of Section 9(c), all determinations required to
be made under this Section 9, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by
PricewaterhouseCoopers LLP or such other nationally recognized accounting firm
as the Committee may select, provided, however if PricewaterhouseCoopers LLP or
such other firm is at the time the independent public auditor of the Company,
such assignment shall be subject to the pre-approval of the Audit Committee of
the Board of Directors of the Parent Company pursuant to applicable law and any
Company policy then in effect (the “Accounting Firm”). The Accounting Firm shall
provide detailed supporting calculations both to the Company and the Participant
within 15 business days of the receipt of notice from the Participant that there
has been a Payment, or such earlier time as is requested by the Company. In the
event that the Accounting Firm is serving as accountant or auditor for the
individual, entity or group effecting the Change of Control, the Committee shall
appoint another nationally-recognized accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). All fees and expenses of the Accounting Firm shall
be borne solely by the Company. Subject to Section 9(e) below, any Gross-Up
Payment, as determined pursuant to this Section 9, shall be paid by the Company
to the Participant within five days of the receipt of the Accounting Firm’s
determination. Any determination by the Accounting Firm shall be binding upon
the Company and the Participant. As a result of the uncertainty in the
application of Section 4999 of the Internal Revenue Code of 1986, as amended
from time to time (the “Code”) at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (“Underpayment”), consistent
with the calculations required to be made hereunder. In the event that the
Company exhausts its remedies pursuant to Section 9(c) and the Participant
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Participant.

 

9



--------------------------------------------------------------------------------

  (c) The Participant shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Participant is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Participant shall not pay such claim prior to the expiration of the 30-day
period following the date on which it gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If the Company notifies the Participant in writing prior to the
expiration of such period that it desires to contest such claim, the Participant
shall:

 

  (i) give the Company any information reasonably requested by the Company
relating to such claim,

 

  (ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

 

  (iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

 

  (iv) permit the Company to participate in any proceedings relating to such
claim;

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Participant harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 9(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Participant to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Participant agrees to prosecute such contest
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Participant to pay
such claim and sue for a refund, subject to Section 9(d) below, the Company
shall pay the amount of such claim to the Participant and shall indemnify and
hold the Participant harmless, on an after-tax basis, from any Excise Tax or
income tax (including interest or penalties with respect thereto) imposed with
respect to such payment or with respect to any imputed income with respect to
such payment; and further provided that any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Participant

 

10



--------------------------------------------------------------------------------

with respect to which such contested amount is claimed to be due is limited
solely to such contested amount. Furthermore, the Company’s control of the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Participant shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

 

  (d) If, after the Company has, pursuant to Section 9(c), paid a claim by the
Internal Revenue Service, the Participant becomes entitled to receive any refund
with respect to such claim, the Participant shall (subject to the Company’s
complying with the requirements of Section 9(c)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the Company has, pursuant to Section 9(c),
paid a claim by the Internal Revenue Service, a determination is made that the
Participant shall not be entitled to any refund with respect to such claim and
the Company does not notify the Participant in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then the amount of such payment shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.

 

  (e) Notwithstanding any other provision of this Section 9, the Company may
withhold and pay over to the Internal Revenue Service for the benefit of the
Participant all or any portion of the Gross-Up Payment that it determines in
good faith that it is or may be in the future required to withhold, and the
Participant hereby consents to such withholding.

 

  (f) Definitions. The following terms shall have the following meanings for
purposes of this Section 9:

 

  (i) “Excise Tax” shall mean the excise tax imposed by Section 4999 of the
Code, together with any interest or penalties imposed with respect to such
excise tax.

 

  (ii) The “Net After-Tax Amount” of a Payment shall mean the Value of a Payment
net of all taxes imposed on the Participant with respect thereto under Sections
1 and 4999 of the Code and applicable state and local law, determined by
applying the highest marginal rates that are expected to apply to the
Participant’s taxable income for the taxable year in which the Payment is made.

 

  (iii) “Parachute Value” of a Payment shall mean the present value as of the
date of the Change of Control for purposes of Section 280G of the Code of the
portion of such Payment that constitutes a “parachute payment” under Section
280G(b)(2), as determined by the Accounting Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.

 

11



--------------------------------------------------------------------------------

  (iv) A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Participant, whether paid or payable pursuant to this Plan or
otherwise.

 

  (v) A “Plan Payment” shall mean a Payment paid or payable pursuant to this
Plan (disregarding this Section 9).

 

  (vi) The “Safe Harbor Amount” means the maximum Parachute Value of all
Payments that the Participant can receive without any Payments being subject to
the Excise Tax.

 

  (vii) “Value” of a Payment shall mean the economic present value of a Payment
as of the date of the Change of Control for purposes of Section 280G of the
Code, as determined by the Accounting Firm using the discount rate required by
Section 280G(d)(4) of the Code.

 

10. CONFIDENTIAL INFORMATION.

 

The Participant shall hold, in a fiduciary capacity for the benefit of the
Company, all secret or confidential information, knowledge or data relating to
the Company and its businesses which shall have been obtained by the Participant
during his employment by the Company and which shall not be public knowledge
(other than by acts of the Participant in violation of this provision). After
termination of the Participant’s employment with the Company, the Participant
shall not, without the prior written consent of the Company, communicate or
divulge any such information, knowledge or data to any one other than the
Company and those persons designated by it. In no event shall an asserted
violation of this Section constitute a basis for deferring or withholding any
amounts otherwise payable to the Participant under the Plan. It shall be a
condition to a Participant’s right to receive payments and benefits under the
Plan that the Participant agree to and comply with the foregoing covenant.

 

11. FINANCING.

 

Benefit payments under the Plan shall constitute general obligations of the
Company in accordance with the terms of the Plan. A Participant shall have only
an unsecured right to payment thereof out of the general assets of the Company.
Notwithstanding the foregoing, the Company may, by agreement with one or more
trustees to be selected by the Company, create a trust on such terms as the
Company shall determine to make payments to Participants in accordance with the
terms of the Plan.

 

12



--------------------------------------------------------------------------------

12. TERMINATION AND PAYMENT OF THE PLAN.

 

The Plan shall terminate on the later of (i) June 30, 2007, unless extended by
the Board or (ii) in the event of a Change of Control of the Company on or
before the termination date of the Plan, two years after such Change of Control,
provided that the termination of the Plan shall not impair or abridge the
obligations of the Company incurred under the Plan to any Participant as a
result of a Qualified Termination of Employment that occurs before the date the
Plan is terminated.

 

Except as provided in the next sentence, the Board may from time to time
terminate the Plan or amend the Plan in whole or in part. The Plan may not be
terminated or amended in any manner which would adversely affect the rights or
potential rights of Participants, if the action to effect such termination or
amendment occurs (i) after a Change of Control, or (ii) in connection with a
Change of Control, unless and to the extent that the Committee determines that
such termination or amendment is required by law.

 

13. BENEFIT OF PLAN.

 

The Plan shall be binding upon and shall inure to the benefit of the
Participants and their respective heirs and legal representatives, and the
Company and its successors. The term “successor” shall mean any person, firm,
corporation or other business entity that, at any time, whether by merger,
acquisition or otherwise, acquires all or substantially all of the stock, assets
or business of the Company.

 

14. NON-ASSIGNABILITY.

 

Each Participant’s rights under this Plan shall be non-transferable except by
will or by the laws of descent and distribution and except insofar as applicable
law may otherwise require. Subject to the foregoing, no right, benefit or
interest hereunder, shall be subject to anticipation, alienation, sale,
assignment, encumbrance, charge, pledge, hypothecation, or set-off in respect of
any claim, debt or obligation, or to execution, attachment, levy or similar
process, or assignment by operation of law, and any attempt, voluntary or
involuntary, to effect any such action shall, to the full extent permitted by
law, be null, void and of no effect.

 

15. OTHER BENEFITS.

 

Except as otherwise specifically provided herein, nothing in the Plan shall
affect the level of benefits provided to or received by any Participant (or the
Participant’s estate or beneficiaries) as part of any employee benefit plan of
the Company, and the Plan shall not be construed to affect in any way a
Participant’s rights and obligations under any other Plan maintained by the
Company on behalf of employees.

 

The Participant shall not be required to mitigate the amount of any payment
under the Plan by seeking employment or otherwise, and there shall be no right
of set-off or counterclaim, in respect of any claim, debt or obligation, against
any payments to the Participant, his dependents, beneficiaries or estate
provided for in the Plan.

 

13



--------------------------------------------------------------------------------

16. TERMINATION OF EMPLOYMENT.

 

Nothing in the Plan shall be deemed to entitle a Participant to continued
employment with the Company, and the rights of the Company to terminate the
employment of a Participant shall continue as fully as though the Plan were not
in effect.

 

17. SEVERABILITY.

 

In the event that any provision or portion of the Plan shall be determined to be
invalid or unenforceable for any reason, the remaining provisions and portions
of the Plan shall be unaffected thereby and shall remain in full force and
effect to the fullest extent permitted by law.

 

18. INDEMNIFICATION.

 

If the Participant seeks, in any action, suit or arbitration, to enforce, or to
recover damages for breach of, his rights under the Plan, the Participant shall
be entitled to recover from the Company promptly as incurred, and shall be
indemnified by the Company against, any and all expenses and disbursements,
including attorneys’ fees, actually and reasonably incurred by the Participant.
The Company shall also pay to the Participant prejudgment interest on any money
judgment obtained by the Participant calculated at the Citibank N.A. base rate
of interest in effect from time to time from the date that payment to him should
have been made under the Plan.

 

19. DELAWARE LAW TO GOVERN.

 

All questions pertaining to the construction, regulation, validity and effect of
the provisions of the Plan shall be determined in accordance with the laws of
the State of Delaware without regard to the conflict of law principles thereof.

 

14